IN THE SUPREME COURT OF THE STATE OF NEVADA


                         IN THE MATTER OF THE ESTATE OF                       No. 84084
                         CLIFFORD LAUGHTON, DECEASED.

                         ANN RAFAEL-STRAKA,
                                                                                 FILE P;
                                           Appellant,
                                                                                 JUL 06 2022
                                       vs.
                                                                                EUZABETH A. BROWN
                         RICHARD P. SCHULZE,                                  CLERK OF SgREME COURT
                                           Res • ondent.                     BY       •
                                                                                   DEPUTYC=1; 11.-Ly --


                                             ORDER DISMISSING APPEAL

                                   Pursuant to the joint motion of the parties, and cause
                        appearing, this appeal is dismissed. The parties shall bear their own costs
                        and attorney fees. NRAP 42(b).
                                   It is so ORDERED.


                                                                 CLERK OF THE SUPREME COURT
                                                                 ELIZABETH A. B ow

                                                                 BY:


                        cc:   Hon. David A. Hardy, District Judge
                              David Wasick, Settlement Judge
                              Hutchison & Steffen, LLC/Las Vegas
                              Dotson Law
                              Washoe District Court Clerk




 SUPREME COURT
           OF
        NEVAOA



CLERK'S ORDER
 ( 0)   L447   .41D,,